    Case 2:09-cr-14007-KMM Document 628 Entered on FLSD Docket 05/28/2019 Page 1 of 2

                                                               FILED BY                    D.C.

                                                                         MAï 2 h2018
                                                                          ANGEI.A E.NOBLE
                                                                         CLE9KWS.DIS'ECX
                                                                         S..D.OF FI.A.>M IAMI .. . .
                                                               .   ...




    àw2se H ieke.l k .H oorv                            :4 .arz-.1jb0 -t6p M
           N             W ua=
                   >'-.,ou             w s> vo&.
                                               *
                                               /=                        i.o vule.ytzo ociee-
%       cki icmoo W olo cxrxor-v. Y r œxvzow ri+im
       G.
        - uoeok = W e &cxo<+ v zK4.
                                  s M +. L M- o tx .â'
                                                     apooo
    W e ove Kv-ccoe: i> lecaheœ M efkcbçcb A        .' 45<
< ;eo# Qk lvo o ee a Ccx-
                        xv
                         -.
                          k%.v e.(t-
                                   suzY os'
                                          .
                                          s--7bla) lvn +h. e.x
as
M qtvaoVN ocooNJ$vvq
                   oa
                   =<o<oo.
                         .ç'
                           We.
                             tf
                              ao
                               lc
                                zk
                                 p-X wt
                                 e   coqv
                                        .
                                        knrw
                                        vo ?
                                           Xt
                                           ay.
                                            Aro#vs
                                             e   '
                                                 De
                                                 o ôc *+=
                                                  xw;
     o.
      e ez x l.yyn G
W e > e.X .x oce W w oG e > > % >.    ï>cu+ L wcJ re
ïw< pocmtooiovo % m q pcux % ciAkloA'voyoso c & 0..
                                                  44)
yo A r Ao Ya.ke N    ko W ewcu ..r uvso colnG vuïwn/
aH csts
      . W G ï4cue cck Ao kv-O cqxs kslvo co txo% uv
* % eïx e .wbie e-cW co. V leAkNo- GktF ck'  xe
                                              ' AOG
>)& t.ïoukw cs Q yvxoe.ccao                     m o vo,r
                                                       ).Jotefox r ,kot
                                                                      okco
a<& zkcoocG 1 *kW # t>                          % X% A SOOOV U KVH
a>J- X twx 'o s4> w tw k
                       osh
                         ruo Vw tx cv uu'vàAx.xao t<o V e
 ê- t w Aoa/ hwwvoo &ko- =, +.N. qx,o         ? Tuvk4:-7 c                             .

 >' v-7%=td V', Q axvl '
                       %
                       - = ' o ieeqv '
                                     d. uxm $tf%.kh % W e
 cle4eotx œvcl'x o    p >.wct+< '.L w a Araxaw ccAtck m-
    +ïA& * e.
            7+ Ytxswx o eçvcax X J oxo c.v                         a.'i, +.0' Aeo<kktt
                $4J Q; W e. M t.w ozxc> ocq.
                                           s                             lce..W '
                                                                                >-V s.0k.
      $%       G u e-u ,
                       3:4S
                          ALAX .G cu: X >'lq ba (N y7. &< ,'W W W e
    #P = ta oq
             . .<,'L Vwx q'  x)
                              + hvcuc/ moqls!ns dtxoeew to:- %
          U tovn yim,c ïw vt.i't'eisedeck acl L-
                                               eeettv.



                                                     N woeec-v/okty .
                                                           w
                                                             Q ... -



                                                      X isou V vcee-
                                                       q q an w -bè:
Case 2:09-cr-14007-KMM Document 628 Entered onç@
                                              vFLSD
                                              -  . Docket 05/28/2019 Page 2 of 2
                                                      '
                                                          O            f'>                  .
                                               kz e . v-.. b y
                                                           '
                                                               '


                                                          ;
                                                          Lj
                                                           L
                                                           ?
                                                           b
                                                           .
                                                           L
                                                           j
                                                           ;tr
                                                                           .



                                                          +,...,,-,
                                                                  ;-   -
                                                                                    ,  L
                                                                                       4
                                                                                       q
                                                                                       j
                                                                                       .
                                                                                       q
                                                                                       ;
                                                                                       ,
                                                                                       j.c
                                                                                         k.
                                                                                          -
                                                                                          .
                                                                                          :
                                               3                       c)
                                                                       CznA
                                                                          -0.
                                                                            ,
                                                            C f o
                                                                e> p
                                                                   s       .


                                               $o
                                               / x , m-x                   .




                                               81 g
                                               agx-
                                                     ;'4.                                       .
                                                   )A                                                    Xz
                                                                                                         r .
                                                                                                         Qp
                                                   f
                                                   yi.                                   % +'
                                                                                           c?
                                                   r
                                                   y                                     c
                                                                                         >( &
                                                                                            o
                                                   1
                                                   - -                                 Wk V'


                                                      c
                                                      tiv
                                  r
                        V A       &
                                  Y   ,
                                           C              hx

                                                                               .       ; wK
                                                                                            f#l
                                                                                            */.

                                                                                             i
                                                                                    wp    ,lM
                          9                                                              AI JS



                          - f
                                  D
                                  #
                                            -
                                            -
                                           qà-1
                                           ..--'
                                                :7                             '
                                                                               k'


                                                                               j
                                                                               1.'.,
                                                                                   ;.  .
                                                                                       >t
                                                                                        'lrt
                                                                                           i
                                                                                           j
                                                                                            * ')'


                                                                                             e
                                                                                              ê

                                                                                             m.
                                                                                             .
                                                                                                     S
                                                                                                     : %,
                                                                                                     1   .
                                                                                                        :7:


                          /4      3   #/
                                                                                 .s.tJ
                                                                                     . f
                                                                                       .m
                                                                                       '
                                                                               qv xclr ew
                                                                                           ;
                                                                                           ' s
                                                                                             -w
                                                                                              :j.
                                                                               jazw.$ r+z...z.-1
                                                                               (u...; Jq:'
                                                                                         ?
                                                                                         .tt ..zt.
                                                                                                  .
                                                                                                 zx
                                                                                                  v

                              0       9
                                      !                   T
                                                          ='                   #.':.'
                                                                                     p.:. y/k:
                                                                                    gf
                                                                                                q
                                                                                             t' k1.is
                                                                                   t
                                                                                   x.'
                                                                                   .
                                                                                     .'   tr .,g'''''sj
                              -
                              $                                                    r.. .x. t.
                                                                                            xt.
                                                                                              ;
                                                                                                kli ç
                                                                                                    t<
                              2                                                &.
                                                                                #
                                                                                T;
                                                                                 j.,. j
                                                                                      yj ,
                                                                                         y.
                                                           n
                                                           Y
                                                                                                        .
                                                                                                    . . ..

                      G) %            V                                        v. .
                                                                                  2
                                                                                  j $
                                                                                    :,k.
                                                                                       j.   .
                                                                                            j(
                                                                                            ... .
                                                                                                         ,
                                                                                                         z, )
                                                                                                             ).:
                                                                                                               -
                                                                                         *
                                                                                         $2 . l Y
                      +               A T:                                 .
                                                                           .
                                                                                       1.
                                                                                       ;1
                                                                                             ) 'i ;
                                                                                                  .!'
                                                                                                       4
                                                                                                      11
                                                                                                         k

                       ç
                       <                                           '       r
                                                                           t
                                                                                            1-k * i
                                                                                             1. . vi . .

                                           V                               N                                      #
                                                                                                                  i
                                                                                                                  t
                                                                                                                      !
                                                                               ?
                                                                           J
                                                                           Il-, , '
                                                                           r
                                                                           x $lï
                                                                           x ,'  k-
                                                                              tk .
                                                                              .    ;
                                                                                   tc
                                                                                   .
                                                                                   ).,
                                                                                     j                            .

                                                                                                             (F
